                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION – DETROIT

 In Re:        Ronald Eugene Ramirez, Jr.                                    Chapter 13
                   SSN # xxx-xx-5073                                         Case No. 18-49853
               Lameka Lorraine Ramirez                                       Judge: Phillip J. Shefferly
                   SSN # xxx-xx-3187
                                 Debtor(s)
                                                     /

                     PROPOSED POST-CONFIRMATION PLAN MODIFICATION

        Debtor(s) Ronald Ramirez, Jr. and Lameka Ramirez, by and through counsel, Ardelean & Dunne,
PLLC, have filed papers with the Court to modify the confirmed Chapter 13 Plan. Debtor(s) state the reasons
for necessary modification and justification as follows:

          1. Joint Debtor Lameka Ramirez is due to give birth on or about May 20, 2020. She is expected to be
             off work for about eight weeks. She will not have any income during this time from either
             employer or private disability. The only income coming into the household will be from Mr.
             Ramirez.
          2. Due to the loss of income, Debtors seek to significantly reduce their plan payment so they can
             afford their household living costs.
          3. Debtor(s) will provide supporting documentation to the Trustee and all objecting creditors.
          4. Debtor(s) have attached a proposed Order to Modify Chapter 13 Plan as Exhibit 1.

        An Order Confirming Plan was entered on January 12, 2019. Debtor(s) propose to modify the
confirmed plan pursuant to L.B.R. 3015-2(b) as follows: (separately enumerate each plan provision which will
be modified by the proposed modification)

          1.   Effective 05/15/2020, Debtor(s)’ plan payment shall be $10.00 per Bi-weekly.
          2.   Effective 07/15/2020, Debtor(s)’ plan payment shall be $769.71 per Bi-weekly.
          3.   Class 9 general unsecured creditors shall receive no less than $14,127.41.
          4.   The plan, as last modified, shall remain in full force and effect.

        In all other respects, the Order Confirming Plan referred above shall remain in full force and effect. A
Liquidation Analysis of the Chapter 13 Plan, Worksheet, Plan Calculation and any other necessary supporting
documentation is attached.

          Following is the effect of this modification on the following classes:
                  Class One: None; Class Two: None; Class Three: None; Class Four: None;
                  Class Five: None; Class Six: None; Class Seven: None; Class Eight: None;
                  Class Nine: Reduced minimum disbursement.

          Dated this April 6, 2020.
                                                                     /s/ Brian P. Dunne P71177
                                                                     Ardelean & Dunne, PLLC
                                                                     Attorneys for Debtor(s)
                                                                     29777 Telegraph Road, Suite 1630
                                                                     Southfield, MI 48034
                                                                     Phone: (248) 557-7488
                                                                     Email: edmi@arddun.com



   18-49853-pjs         Doc 59        Filed 04/06/20     Entered 04/06/20 18:13:47             Page 1 of 6
                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION – DETROIT

 In Re:        Ronald Eugene Ramirez, Jr.                                 Chapter 13
               Lameka Lorraine Ramirez                                    Case No. 18-49853
                                 Debtor(s)                                Judge: Phillip J. Shefferly
                                                   /

                               ORDER TO MODIFY CHAPTER 13 PLAN

         This matter having come on for consideration to modify the previously confirmed Chapter 13
plan in the above referenced case, all interested parties having been given proper notice thereof, and the
Court having found that the proposed amendment is in accordance with the law;

          IT IS HEREBY ORDERED:

          1.   Effective 05/15/2020, Debtor(s)’ plan payment shall be $10.00 per Bi-weekly.
          2.   Effective 07/15/2020, Debtor(s)’ plan payment shall be $769.71 per Bi-weekly.
          3.   Class 9 general unsecured creditors shall receive no less than $14,127.41.
          4.   The plan, as last modified, shall remain in full force and effect.




                                                EXHIBIT 1




   18-49853-pjs         Doc 59     Filed 04/06/20      Entered 04/06/20 18:13:47           Page 2 of 6
                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION – DETROIT

 In Re:       Ronald Eugene Ramirez, Jr.                                     Chapter 13
              Lameka Lorraine Ramirez                                        Case No. 18-49853
                                Debtor(s)                                    Judge: Phillip J. Shefferly
                                                   /

                Notice of Deadline to Object to Proposed Chapter 13 Plan Modification

         The deadline to file an objection to the attached proposed chapter 13 plan modification is 21 days
after service.

        If no timely responses are filed to a proposed post-confirmation plan modification, the proponent
may file a certificate of no response and request entry of an order approving the plan modification.

         If a timely objection is filed, the Court will set the matter for hearing and give notice of the
hearing to the debtor, the proponent of the plan modification, the trustee and any objecting parties. In that
event, the plan modification will become effective when the Court enters an order overruling or resolving
all objections.

        Objections to the attached proposed chapter 13 plan modification shall be served on the
following:

                  Ardelean & Dunne, PLLC                        Krispen S. Carroll
                  Attorneys for the Debtor(s)                   Chapter 13 Trustee
                  29777 Telegraph Road, Suite 1630              719 Griswold St., Suite 1100
                  Southfield, MI 48034                          Detroit, MI 48226




                                                                   /s/ Brian P. Dunne P71177
                                                                   Brian P. Dunne P71177
                                                                   Ardelean & Dunne, PLLC
                                                                   Attorneys for Debtor(s)
                                                                   29777 Telegraph Road, Suite 1630
                                                                   Southfield, MI 48034
                                                                   Phone: (248) 557-7488
                                                                   Email: edmi@arddun.com
          Date: April 6, 2020.




   18-49853-pjs        Doc 59      Filed 04/06/20      Entered 04/06/20 18:13:47           Page 3 of 6
                                                                           ATTACHMENT 1
                     LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                                               DEBTOR'S
                                                     FAIR MARKET                               SHARE OF       EXEMPT         NON-EXEMPT
        TYPE OF PROPERTY                                VALUE                   LIENS           EQUITY        AMOUNT           AMOUNT

     PERSONAL RESIDENCE                                                 0.00            0.00          0.00           0.00                      0.00


 REAL ESTATE OTHER THAN
                                                                        0.00            0.00          0.00           0.00                      0.00
   PERSONAL RESIDENCE


   HHG/PERSONAL EFFECTS

 Couch, sofa, vacuum, table,
 chairs, lamps, entertainment
 center, bedroom sets,
                                                                     4,000.00           0.00       4,000.00       4,000.00                     0.00
 washer/dryer, stove, refrigerator,
 microwave, pots/pans,
 dishes/flatware, household tools.

   HHG/PERSONAL EFFECTS
                                                                     7,500.00           0.00       7,500.00       7,500.00                     0.00
           (total)


                 JEWELRY


 Costume jewelry, watch, chains,
                                                                      400.00            0.00        400.00         400.00                      0.00
 rings.

 Costume jewelry, watch, chains,
                                                                      800.00            0.00        800.00         800.00                      0.00
 rings.


            JEWELRY (total)                                          1,200.00           0.00       1,200.00       1,200.00                     0.00



     CASH/BANK ACCOUNTS


 Cash                                                                  40.00            0.00         40.00          40.00                      0.00


     CASH/BANK ACCOUNTS
                                                                      442.00            0.00        442.00         442.00                      0.00
            (total)


                VEHICLES


 2014 Chevrolet Captiva 60,000
                                                                12,150.00         18,097.00           0.00           0.00                      0.00
 miles

 2012 Chevrolet Malibu
                                                                      500.00      17,854.00           0.00           0.00                      0.00
 Vehicle totaled in accident



Local Form 10-24-17 V 1
                                                                                  7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 18-49853-pjs                 Doc 59           Filed 04/06/20         Entered 04/06/20 18:13:47   Page 4 of 6
           VEHICLES (total)                                     12,650.00       35,951.00            0.00             0.00                     0.00



            OTHER (itemize)


 401(k): Fidelity                                               34,885.79             0.00      34,885.79       34,885.79                      0.00



 401(k): Fidelity                                                    666.26           0.00        666.26            666.26                     0.00

 Met Life - Term Life Insurance.
 -on Debtor 1's life
                                                                       0.00           0.00           0.00             0.00                     0.00
 Beneficiary: Debtor 2 and
 children
 Met Life - Term Life Insurance.
 -on Debtor 2's life
                                                                       0.00           0.00           0.00             0.00                     0.00
 Beneficiary: Debtor 1 and
 children
 Met Life - Term Life Insurance.
 -on lives of children
                                                                       0.00           0.00           0.00             0.00                     0.00
 Beneficiary: Debtor 1 and
 children
 Funds garnished in 90 days
 before filing by creditor Cash N
                                                                     767.83           0.00        767.83            767.83                     0.00
 Advance III, Inc. DBA Payday
 Now Loans II, Inc.

              OTHER (total)                                     36,319.88             0.00      36,319.88       36,319.88                      0.00




                          Amount available upon liquidation                                                     $                             0.00

                          Less administrative expenses and costs                                                $                         125.00

                          Less priority claims                                                                  $                     48,834.05

                          Amount Available in Chapter 7                                                         $                             0.00




Local Form 10-24-17 V 1
                                                                                8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 18-49853-pjs                 Doc 59           Filed 04/06/20       Entered 04/06/20 18:13:47       Page 5 of 6
                                                                           ATTACHMENT 2

                                                           CHAPTER 13 MODEL WORKSHEET
                                                       LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M
 1.          Proposed length of Plan:                                    60        months

 2.          Initial Plan Payment:
            $1,953.97 per month x 12 months = $23,447.64 (subtotal)
            Step Payment #1
            $70.00 per month x 3 months = $210.00 (subtotal)
            Step Payment #2
            $1,667.71 per month x 45 months = $75,046.95 (subtotal)

             Additional
 3.          Payments:                  $                        per=$(subtotal)

 4.          Lump sums payments                                                                                                            $0.00

 5.          Total to be paid into Plan (total of lines 2 through 4)                                                                $95,369.17

 6.          Estimated disbursements other than to Class 9 General Unsecured Creditors

             a. Estimated Trustee Fees                                                          $7,402.95

             b. Estimated Attorney Fees and costs through
                confirmation of plan                                                            $5,099.78

             c. Estimated Attorney Fees and costs post-confirmation
                through duration of Plan                                                        $1,000.00

             d. Estimated fees of other Professionals                                              $0.00

             e. Total mortgage and other continuing secured debt
                payments                                                                           $0.00

             f. Total non-continuing secured debt payments
                (including interest)                                                           $18,904.98

             g. Total priority claims                                                          $48,834.05

             h. Total arrearage claims                                                             $0.00
             Total disbursements other than to Class 9 General Unsecured Creditors
 7.          (Total of lines 6.a through 6.h)                                                                           $            81,241.76

             Funds estimated to be available for Class 9 General Unsecured Creditors
 8.          (Line 5 minus Line 7)                                                                                  $                14,127.41

             Estimated dividend to Class 9 General Unsecured Creditors in Chapter 7 proceeding
 9.          (see Liquidation Analysis on page 6)                                                                   $                        0.00



COMMENTS:




Local Form 10-24-17 V 1
                                                                                    9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                 18-49853-pjs                 Doc 59           Filed 04/06/20           Entered 04/06/20 18:13:47   Page 6 of 6
